                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUISE A. STEWART                              :          CIVIL ACTION
                                               :
                                               :
       v.                                      :
                                               :
NANCY A. BERRYHILL, Acting                     :          NO. 17-4025
Commissioner of Social Security                :
                                               :

                                           ORDER

       AND NOW, this 5th day of November, 2018, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Docket No. 11), Defendant’s Response

thereto, Plaintiff’s Reply Brief, and the Report and Recommendation of United States Magistrate

Judge Richard A. Lloret (Docket No. 17), to which no objections have been filed, IT IS HEREBY

ORDERED as follows:

       1.     The Report and Recommendation is APPROVED and ADOPTED.

       2.     Plaintiff=s Request for Review is GRANTED, and the decision of the

              Commissioner of Social Security is REVERSED to the extent that the matter is

              REMANDED to the Commissioner under sentence four of 42 U.S.C. ' 405(g) for

              further proceedings consistent with the Magistrate Judge=s Report.



                                                   BY THE COURT:
                                                   /s/ John R. Padova, J.

                                                   John R. Padova, J.
